UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number001-11595 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1725 Shepherd Road, Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) (423) 899-5898 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ý Accelerated Filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 5, 2009 Common Stock, par value $0.20 22,515,677 1 ASTEC INDUSTRIES, INC. INDEX PART I - Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 Condensed Consolidated Statement of Equity for the Three Months Ended March 31, 2009 Notes to Unaudited Condensed Consolidated Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II - Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 6.Exhibits 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements Astec Industries, Inc. Condensed Consolidated Balance Sheets (in thousands) March 31, 2009 (unaudited) December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 10,563 $ 9,674 Trade receivables, net 79,091 71,630 Other receivables 1,365 3,531 Inventories 277,994 285,817 Prepaid expenses and other 9,649 13,747 Deferred income tax assets 10,817 10,700 Total current assets 389,479 395,099 Property and equipment, net 168,196 169,130 Investments 8,707 9,912 Goodwill 29,488 29,658 Other 9,520 9,013 Total assets $ 605,390 $ 612,812 LIABILITIES AND EQUITY Current liabilities: Revolving lines of credit $ 18,379 $ 3,427 Accounts payable 41,953 51,053 Accrued product warranty 9,513 10,050 Customer deposits 25,257 41,385 Accrued payroll and related liabilities 4,922 10,553 Accrued loss reserves 4,259 3,303 Other accrued liabilities 26,774 24,065 Total current liabilities 131,057 143,836 Deferred income tax liabilities 13,526 13,065 Other 14,036 15,877 Total liabilities 158,619 172,778 Shareholders’ equity 446,025 439,226 Noncontrolling interest 746 808 Total equity 446,771 440,034 Total liabilities and equity $ 605,390 $ 612,812 See Notes to Unaudited Condensed Consolidated Financial Statements 3 Astec Industries, Inc. Condensed Consolidated Statements of Operations (in thousands, except share and per share amounts) (unaudited) Three Months Ended March 31, 2009 2008 Net sales $ 205,304 $ 263,072 Cost of sales 161,842 196,852 Gross profit 43,462 66,220 Selling, general, administrative and engineering expenses 31,426 38,779 Income from operations 12,036 27,441 Interest expense 183 131 Other income, net of expense 214 426 Income before income taxes 12,067 27,736 Income taxes 4,671 10,160 Net income 7,396 17,576 Net income (loss) attributable to noncontrolling interest (35 ) 57 Net income attributable to controlling interest $ 7,431 $ 17,519 Earnings per common share Net income attributable to controlling interest: Basic $ 0.33 $ 0.79 Diluted $ 0.33 $ 0.78 Weighted average common shares outstanding: Basic 22,430,546 22,237,100 Diluted 22,663,415 22,550,536 See Notes to Unaudited Condensed Consolidated Financial Statements 4 Astec Industries, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income $ 7,396 $ 17,576 Adjustments to reconcile net income to net cash (used) provided by operating activities: Depreciation and amortization 4,737 4,255 Provision for doubtful accounts, net 204 (89 ) Provision for inventory reserve 714 791 Provision for warranty reserve 3,103 4,447 Deferred compensation provision (benefit) (464 ) 139 Trading securities transactions, net 174 (806 ) Stock-based compensation 86 548 Tax benefit from stock option exercise - (335 ) Deferred income tax provision (benefit) 360 (1,006 ) (Gain) loss on sale and disposition of fixed assets 124 (11 ) (Increase) decrease in: Trade and other receivables (5,499 ) (27,621 ) Inventories 7,109 (9,000 ) Prepaid expenses and other 5,453 738 Other assets (1,054 ) (152 ) Increase (decrease) in: Accounts payable (9,100 ) 7,966 Accrued product warranty (3,640 ) (3,412 ) Customer deposits (16,128 ) 872 Income taxes payable 420 9,524 Other accrued liabilities (3,764 ) (3,802 ) Net cash provided (used) by operating activities (9,769 ) 622 Cash flows from investing activities: Expenditures for property and equipment (4,112 ) (6,110 ) Proceeds from sale of property and equipment 205 20 Net cash used by investing activities (3,907 ) (6,090 ) Cash flows from financing activities: Net borrowings under revolving line of credit 14,952 Tax benefit from stock option exercise - 335 Supplemental Executive Retirement Plan transactions, net 1 11 Proceeds from issuance of common stock - 942 Net cash provided by financing activities 14,953 1,288 Effect of exchange rate changes (388 ) (1,302 ) Net increase (decrease) in cash and cash equivalents 889 (5,482 ) Cash and cash equivalents at beginning of period 9,674 34,636 Cash and cash equivalents at end of period $ 10,563 $ 29,154 See Notes to Unaudited Condensed Consolidated Financial Statements 5 Astec Industries, Inc. Condensed Consolidated Statement of Equity For the Three Months Ended March 31, 2009 (in thousands, except shares) (unaudited) Common Stock Shares Common Stock Amount Additional Paid in Capital Accum-ulated Other Compre- hensive Income (Loss) Company Shares Held by SERP Retained Earnings Non- controlling Interest Total Equity Balance December 31, 2008 22,508,332 $ 4,502 $ 121,968 $ (2,799 ) $ (1,966 ) $ 317,521 $ 808 $ 440,034 Net income (loss) 7,431 (35 ) 7,396 Other comprehensive income: Foreign currency translation adjustment (733 ) (27 ) (760 ) Change in unrecognized pension and post retirement benefit costs 14 14 Comprehensive income 6,650 Stock incentive plan expense 3,174 86 86 SERP transactions, net 20 (19 ) 1 Balance, March 31, 2009 22,511,506 $ 4,502 $ 122,074 $ (3,518 ) $ (1,985 ) $ 324,952 $ 746 $ 446,771 See Notes to Unaudited Condensed Consolidated Financial Statements 6 ASTEC INDUSTRIES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Act of 1933.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Astec Industries, Inc. Annual Report on Form 10-K for the year ended December 31, 2008. The condensed consolidated balance sheet at December 31, 2008 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Recent Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements”, (“SFAS 157”), which provides guidance on how to measure assets and liabilities at fair value. SFAS 157 applies whenever another US GAAP standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances.
